
	

113 S1378 IS: Government Employee Accountability Act
U.S. Senate
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1378
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2013
			Mr. Blunt (for himself,
			 Mr. Risch, Mr.
			 Roberts, Ms. Ayotte,
			 Mr. Grassley, Mr. Cornyn, Mr.
			 Coats, Mrs. Fischer, and
			 Mr. Johanns) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend title 5, United States Code, to provide for
		  investigative leave requirements with respect to Senior Executive Service
		  employees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Government Employee Accountability
			 Act.
		2.Suspension for 14
			 days or less for senior executive service employeesParagraph (1) of section 7501 of title 5,
			 United States Code, is amended to read as follows:
			
				(1)employee means—
					(A)an individual in
				the competitive service who is not serving a probationary or trial period under
				an initial appointment or who has completed 1 year of current continuous
				employment in the same or similar positions under other than a temporary
				appointment limited to 1 year or less; or
					(B)a career appointee
				in the Senior Executive Service who—
						(i)has completed the
				probationary period prescribed under section 3393(d); or
						(ii)was covered by
				the provisions of subchapter II of this chapter immediately before appointment
				to the Senior Executive Service;
				and
						.
		3.Investigative
			 leave and termination authority for Senior Executive Service employees
			(a)In
			 generalChapter 75 of title
			 5, United States Code, is amended by adding at the end the following:
				
					VIInvestigative
				leave for Senior Executive Service employees
						7551.DefinitionsFor the purposes of this subchapter—
							(1)the term
				employee has the meaning given such term in section 7541;
				and
							(2)the term investigative leave
				means a temporary absence without duty for disciplinary reasons that, except as
				provided in section 7553(b)(4), shall not exceed a period of more than 90
				days.
							7552.Actions
				coveredThis subchapter
				applies to investigative leave.
						7553.Cause and
				procedure
							(a)Placing on
				investigative leave
								(1)In
				generalUnder regulations
				prescribed by the Office of Personnel Management, an agency may place an
				employee on investigative leave, without loss of pay and without charge to
				annual or sick leave, only for alleged misconduct, neglect of duty,
				malfeasance, or misappropriation of funds.
								(2)Without
				payIf an agency determines that the alleged conduct of an
				employee is serious or flagrant, the agency may place the employee on
				investigative leave without pay.
								(b)Review
								(1)In
				generalAt the end of each
				45-day period during a period of investigative leave, the agency employing the
				employee on investigative leave shall review the investigation of the alleged
				misconduct, neglect of duty, malfeasance, or misappropriation of funds by the
				employee.
								(2)ReportNot
				later than 5 business days after the end of each 45-day period described in
				paragraph (1), an agency shall submit a report describing the review under
				paragraph (1) to the Committee on Homeland Security and Governmental Affairs of
				the Senate and the Committee on Oversight and Government Reform of the House of
				Representatives.
								(3)ActionAt
				the end of a period of investigative leave implemented under this section, the
				agency shall—
									(A)remove an employee
				placed on investigative leave under this section;
									(B)suspend the
				employee without pay; or
									(C)reinstate or
				restore the employee to duty.
									(4)Extension of
				periodAn agency may extend the period of investigative leave
				with respect to an employee for 1 additional period not to exceed 90
				days.
								(c)ProcedureAn employee against whom an action under
				this subchapter is proposed is entitled to, before being placed on
				investigative leave under this section—
								(1)at least 30 days advance written notice,
				stating specific reasons for the proposed action, unless—
									(A)there is
				reasonable cause to believe that the employee has committed a crime for which a
				sentence of imprisonment can be imposed; or
									(B)the agency determines that the conduct of
				the employee with respect to which an action covered by this subchapter is
				proposed is serious or flagrant, in accordance with regulations prescribed by
				the Office of Personnel Management;
									(2)a reasonable time, but not less than 7
				days, to answer orally and in writing and to furnish affidavits and other
				documentary evidence in support of the answer;
								(3)be represented by an attorney or other
				representative; and
								(4)a written decision and specific reasons
				therefor at the earliest practicable date.
								(d)Hearings
				permissibleAn agency may
				provide, by regulation, for a hearing which may be in lieu of or in addition to
				the opportunity to answer provided under subsection (c)(2).
							(e)AppealAn
				employee against whom an action is taken under this section is entitled to
				appeal to the Merit Systems Protection Board under section 7701.
							(f)MaterialsCopies of the notice of proposed action,
				the answer of the employee when written, and a summary thereof when made
				orally, the notice of decision and reasons therefor, and any order effecting an
				action covered by this subchapter, together with any supporting material, shall
				be maintained by the agency and shall be furnished to the Merit Systems
				Protection Board upon its request and to the employee affected upon the
				employee’s request.
							VIIRemoval of
				Senior Executive Service employees
						7561.DefinitionFor purposes of this subchapter, the term
				employee has the meaning given such term in section 7541.
						7562.Removal of
				Senior Executive Service employees
							(a)In
				generalNotwithstanding any
				other provision of law, the head of an agency may remove an employee for
				neglect of duty, misappropriation of funds, or malfeasance if the head of the
				agency—
								(1)determines that the employee acted in a
				manner that endangers the interest of the agency mission;
								(2)considers the removal to be necessary or
				advisable in the interests of the United States; and
								(3)determines that the procedures prescribed
				in other provisions of law that authorize the removal of the employee cannot be
				used in a manner that the head of the agency considers consistent with the
				efficiency of the Government.
								(b)ProcedureAn employee removed under this
				section—
								(1)shall be notified of the reasons for such
				removal;
								(2)is entitled to submit, within 30 days after
				the notification, to the official designated by the head of the agency
				statements or affidavits to show why the employee should be restored to
				duty;
								(3)shall be provided a written response by the
				head of the agency if statements and affidavits are submitted under paragraph
				(2); and
								(4)may be restored to duty if the head of the
				agency determines it appropriate.
								(c)NoticeIf the head of an agency removes an
				employee under the authority under this section, the head of the agency shall
				notify Congress of the removal and the reasons for the removal.
							(d)AppealAn
				employee against whom an action is taken under this section is entitled to
				appeal to the Merit Systems Protection Board under section 7701.
							(e)RecordsCopies of the notice of proposed action,
				the answer of the employee when written, a summary of the answer when made
				orally, the notice of decision and reasons therefor, and any order effecting an
				action covered by this section, together with any supporting material, shall be
				maintained by the agency and shall be furnished to the Merit Systems Protection
				Board upon its request and to the employee affected upon the request of the
				employee.
							(f)Other
				employmentA removal under
				this section shall not affect the right of the employee removed to seek or
				accept employment with any other agency if that employee is declared eligible
				for such employment by the Director of the Office of Personnel
				Management.
							(g)No
				delegationThe authority of
				the head of the agency under this section may not be
				delegated.
							.
			(b)Clerical
			 amendmentThe table of
			 sections for chapter 75 of title 5, United States Code, is amended by adding
			 after the item relating to section 7543 the following:
				
					
						Subchapter VI—Investigative leave for Senior Executive
				Service employees
						7551. Definitions.
						7552. Actions covered.
						7553. Cause and procedure.
						Subchapter VII—Removal of Senior Executive Service
				employees
						7561. Definition.
						7562. Removal of Senior Executive Service
				employees.
					
					.
			4.Suspension of Senior
			 Executive Service employeesSection 7543 of title 5, United States Code,
			 is amended—
			(1)in subsection (a), by inserting
			 misappropriation of funds, after malfeasance,;
			 and
			(2)in subsection (b),
			 by amending paragraph (1) to read as follows:
				
					(1)at least 30 days’ advance written notice,
				stating specific reasons for the proposed action, unless—
						(A)there is
				reasonable cause to believe that the employee has committed a crime for which a
				sentence of imprisonment can be imposed; or
						(B)the agency determines that the conduct of
				the employee with respect to which an action covered by this subchapter is
				proposed is serious or flagrant, in accordance with regulations prescribed by
				the Office of Personnel
				Management;
						.
			5.Misappropriation
			 of funds amendments
			(a)Reinstatement in
			 the Senior Executive ServiceSection 3593 of title 5, United
			 States Code, is amended—
				(1)in subsection (a)(2), by inserting
			 misappropriation of funds, after malfeasance,;
			 and
				(2)in subsection (b),
			 by striking or malfeasance and inserting malfeasance, or
			 misappropriation of funds.
				(b)Placement in
			 other personnel systemsSection 3594(a) of title 5, United States
			 Code, is amended by striking or malfeasance and inserting
			 malfeasance, or misappropriation of funds.
			
